DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claims 1-20 make inconsistent use of “set-point” and “set point”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 currently require the “TRU controller” to “conditions/conditioning air in the cargo box”.  It does not appear that Applicant has possession of TRU controller capable of “conditions/conditioning air”.  It is recommended that Applicant refer to paragraphs [0025] and following for more appropriate functions for the TRU controller.  Claims 2-20 are rejected insofar as they are dependent on claims 1 or 11 and therefore include the same error(s).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the truck engine”.  There is insufficient antecedent basis for this limitation in the claims.  A “truck engine controller” has been previously recited, but “the truck engine” has not been positively recited prior.  It is recommended to introduce “truck engine” earlier and/or to associate “truck engine” with the “truck engine controller”.  Claims 2-10 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).  
Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claims 2-4 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the disclosure how “proximate” the temperature must be to meet or fail to meet the claim.  To expedite prosecution, prior art was applied to the claims as best they could be understood as presented.  
Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the truck”.  There is insufficient antecedent basis for this limitation in the claims.  A “truck engine” has been previously recited, but “the truck” has not been positively recited prior.  It is recommended to introduce “truck” earlier and/or to associate “truck” with the “truck engine”.  Claims 7-10 are rejected insofar as they are dependent on claim 6 and therefore include the same error(s).  
Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the actual temperature in the cargo box”.  There is insufficient antecedent basis for this limitation in the claims.  A “cargo box temperature” has been previously recited, but “the actual temperature in the cargo box” has not been positively recited prior.  It is believed that the two are intended as the same temperature.  Claims 8-10 are rejected insofar as they are dependent on claim 7 and therefore include the same error(s).  
Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “wherein the TRU is engineless”.  This is unclear in view that the preceding claims have referenced an engine and control of the engine.  Based on paragraph [0002] of Applicant’s disclosure, it appears that Applicant intends that the TRU not have a separate engine for the TRU other than the “truck engine” previously claimed.  Claim 10 is rejected insofar as it is dependent on claim 9 and therefore includes the same error(s).  

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the truck engine”.  There is insufficient antecedent basis for this limitation in the claims.  A “truck engine controller” has been previously recited, but “the truck engine” has not been positively recited prior.  It is recommended to introduce “truck engine” earlier and/or to associate “truck engine” with the “truck engine controller”.  Claims 12-20 are rejected insofar as they are dependent on claim 11 and therefore include the same error(s).  
Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claims 12-14 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the disclosure how “proximate” the temperature must be to meet or fail to meet the claim.  To expedite prosecution, prior art was applied to the claims as best they could be understood as presented.  Claims 15-20 are rejected insofar as they are dependent on claims 12-14 and therefore include the same error(s).  
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the truck”.  There is insufficient antecedent basis for this limitation in the claims.  A “truck engine” has been previously recited, but “the truck” has not been positively recited prior.  It is recommended to introduce “truck” earlier and/or to associate “truck” with the “truck engine”.  Claims 17-20 are rejected insofar as they are dependent on claim 6 and therefore include the same error(s).  
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the actual temperature in the cargo box”.  There is insufficient antecedent basis for this limitation in the claims.  A “cargo box temperature” has been previously recited, but “the actual temperature in the cargo box” has not been positively recited prior.  It is believed that the two are intended as the same temperature.  Claims 18-20 are rejected insofar as they are dependent on claim 7 and therefore include the same error(s).  
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “wherein the TRU is engineless”.  This is unclear in view that the preceding claims have referenced an engine and control of the engine.  Based on paragraph [0002] of Applicant’s disclosure, it appears that Applicant intends that the TRU not have a separate engine for the TRU other than the “truck engine” previously claimed.  Claim 20 is rejected insofar as it is dependent on claim 19 and therefore includes the same error(s).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roehrich et al. (US 5,186,015: cited by Applicant).
Regarding claim 1, Roehrich et al. shows a transportation refrigeration unit (TRU) for conditioning air in a cargo box (see at least TRU #14), the TRU comprising: 
a TRU controller that is electronically connected to a truck engine controller (see at least control module of TRU #34, engine control #36; column 4, lines 22-34; column 5, lines 14-19), 
wherein when a delta between a cargo box temperature and a cargo box set point temperature is greater than a predetermined threshold (see at least Figure 3, step #136; column 6, lines 54-68), the TRU controller: 
actuates the truck engine when the truck engine is off (see at least Figure 3, step #140; column 7, lines 9-35), and 
conditions air in the cargo box to return the cargo box temperature to the set point temperature (see at least Figure 3, step #144).
Regarding claim 2, Roehrich et al. further shows wherein while the truck engine is actuated, the TRU controller draws power from the truck engine to power TRU components until the cargo box temperature is proximate the set-point temperature (see at least Figure 3, step #144).
Regarding claim 3, Roehrich et al. further shows wherein the TRU controller turns the engine off when the cargo box temperature is proximate the set point temperature (see at least Figure 3, step #148).
Regarding claim 4, Roehrich et al. further shows wherein the TRU controller determines that the truck engine is actuated and thereafter draws power from the truck engine to power the TRU components until the cargo box temperature is proximate the set-point temperature (see at least Figure 3, steps #136-#144).
Regarding claim 5, Roehrich et al. further shows wherein the TRU controller actuates the truck engine after determining that predetermined safety conditions are satisfied (see at least column 5, lines 14-40)

Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roehrich et al. (US 5,186,015: cited by Applicant).
Regarding claim 11, Roehrich et al. shows a method for maintaining a cargo box set point temperature with a transportation refrigeration unit (TRU), wherein the TRU includes a TRU controller, electronically connected to a truck engine controller (see at least TRU #14, control module of TRU #34, engine control #36; column 4, lines 22-34; column 5, lines 14-19), 
wherein the method comprises: 
the TRU controller determining when a delta between a cargo box temperature and a cargo box set point temperature is greater than a predetermined threshold (see at least Figure 3, step #136; column 6, lines 54-68), the TRU controller, 
actuating the truck engine when the truck engine is off (see at least Figure 3, step #140; column 7, lines 9-35), and 
conditioning air in the cargo box to return the cargo box temperature to the set point temperature (see at least Figure 3, step #144).
Regarding claim 12, Roehrich et al. further shows wherein while the truck engine is actuated, the TRU controller draws power from the truck engine to power TRU components until the cargo box temperature is proximate the set-point temperature (see at least Figure 3, step #144).
Regarding claim 13, Roehrich et al. further shows wherein the TRU controller turns the engine off when the cargo box temperature is proximate the set point temperature (see at least Figure 3, step #148).
Regarding claim 14, Roehrich et al. further shows wherein the TRU controller determines that the truck engine is actuated and thereafter draws power from the truck engine to power the TRU components until the cargo box temperature is proximate the set-point temperature (see at least Figure 3, steps #136-#144).
Regarding claim 15, Roehrich et al. further shows wherein the TRU controller actuates the truck engine after determining that predetermined safety conditions are satisfied (see at least column 5, lines 14-40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roehrich et al., as applied to claim 5, above, and further in view of Barnes et al. (WO 2010/002644: cited by Applicant).
Regarding claim 6, Roehrich et al. is silent regarding wherein the predetermined safety conditions include an amount of fuel onboard the truck being above a threshold amount.
Barnes et al. teaches another TRU responsive to predetermined safety conditions, wherein the predetermined safety conditions include an amount of fuel onboard the truck being above a threshold amount (see at least paragraph [00131]: “low fuel warning” is indicative of detection of amount of fuel being above a threshold amount).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the TRU of Roehrich et al. with wherein the predetermined safety conditions include an amount of fuel onboard the truck being above a threshold amount, as taught by Barnes et al., to improve the TRU of Roehrich et al. by allowing the TRU to reconcile various power conditions to ensure operation of the TRU for the longest possible time without damage (see at least Barnes et al. paragraph [00131]).  

Regarding claim 7, Roehrich et al. further discloses wherein the TRU includes a thermometer in the cargo box (see at least temperature sensor #16), the thermometer being in electronic communication with the TRU controller (see at least column 4, lines 46-50; column 4, lines 22-34), and the actual temperature in the cargo box is temperature read dynamically by the TRU controller in communication with the thermometer (see at least column 4, lines 22-34).

Regarding claim 8, Roehrich et al. is silent regarding wherein the TRU controller communicates with the truck engine controller over a controller area network (CAN).
Barnes et al. teaches another TRU wherein the TRU controller communicates with the truck engine controller over a controller area network (CAN) (see at least paragraph [00117]: “CAN Bus”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the TRU of Roehrich et al. with wherein the TRU controller communicates with the truck engine controller over a controller area network (CAN), as taught by Barnes et al., to improve the TRU of Roehrich et al. by allowing for processing of additional variables, thus allowing for more efficient power management (see at least paragraphs [00117]-[00118]).  

Regarding claim 9, Roehrich et al. further discloses wherein the TRU is engineless (see at least column 1, lines 14-21; column 1, line 48 through column 2, line 14).
Regarding claim 10, Roehrich et al. further discloses wherein the TRU components include a compressor, an evaporator, a condenser, and a fan (see at least column 1, lines 29-32; Figure 1 #RA and #DA, which are indicative of a fan).

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roehrich et al., as applied to claim 15, above, and further in view of Barnes et al. (WO 2010/002644: cited by Applicant).
Regarding claim 16, Roehrich et al. is silent regarding wherein the predetermined safety conditions include an amount of fuel onboard the truck being above a threshold amount.
Barnes et al. teaches another TRU method responsive to predetermined safety conditions, wherein the predetermined safety conditions include an amount of fuel onboard the truck being above a threshold amount (see at least paragraph [00131]: “low fuel warning” is indicative of detection of amount of fuel being above a threshold amount).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the TRU method of Roehrich et al. with wherein the predetermined safety conditions include an amount of fuel onboard the truck being above a threshold amount, as taught by Barnes et al., to improve the TRU method of Roehrich et al. by allowing the TRU to reconcile various power conditions to ensure operation of the TRU for the longest possible time without damage (see at least Barnes et al. paragraph [00131]).  

Regarding claim 17, Roehrich et al. further discloses wherein the TRU includes a thermometer in the cargo box (see at least temperature sensor #16), the thermometer being in electronic communication with the TRU controller (see at least column 4, lines 46-50; column 4, lines 22-34), and the actual temperature in the cargo box is temperature read dynamically by the TRU controller in communication with the thermometer (see at least column 4, lines 22-34).

Regarding claim 18, Roehrich et al. is silent regarding wherein the TRU controller communicates with the truck engine controller over a controller area network (CAN).
Barnes et al. teaches another TRU method wherein the TRU controller communicates with the truck engine controller over a controller area network (CAN) (see at least paragraph [00117]: “CAN Bus”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the TRU method of Roehrich et al. with wherein the TRU controller communicates with the truck engine controller over a controller area network (CAN), as taught by Barnes et al., to improve the TRU method of Roehrich et al. by allowing for processing of additional variables, thus allowing for more efficient power management (see at least paragraphs [00117]-[00118]).  

Regarding claim 19, Roehrich et al. further discloses wherein the TRU is engineless (see at least column 1, lines 14-21; column 1, line 48 through column 2, line 14).
Regarding claim 20, Roehrich et al. further discloses wherein the TRU components include a compressor, an evaporator, a condenser, and a fan (see at least column 1, lines 29-32; Figure 1 #RA and #DA, which are indicative of a fan).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763